DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/18/2022 amended claims 1 and 8, and cancelled claim 2.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Nakanishi in view of Nakatani from the office action mailed 8/16/2021; therefore this rejection is maintained below.  Applicants did not address the double patenting rejection from the office action mailed 8/16/2021; therefore this rejection is also maintained below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 was filed after the mailing date of the non-final office action on 8/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., International Publication No. WO/2016/175258 (hereinafter referred to as Nakanishi – for citation purposes USPGPUB No. 2018/0079983 is being used) in view of Nakatani et al., US Patent Application Publication No. 2004/0186025 (hereinafter referred to as Nakatani).     
Regarding claims 1 and 3-9, Nakanishi discloses a grease for use in a mechanical component (as recited in claim 7), comprising a base oil and a hydrophilic nanofiber, the hydrophilic nanofiber having a thickness (d) of 0.01 to 500 nm being dispersed therein (as recited in claim 1) wherein a content of the hydrophilic nanofiber is from 0.1 to 20% by mass on a basis of a total amount of the grease (as recited in claim 3) and the hydrophilic nanofiber having an aspect ratio of 5 or more is dispersed (as recited in claim 5) wherein the hydrophilic nanofiber comprises at least one polysaccharide selected from the group consisting of cellulose, carboxymethyl cellulose, chitin, and chitosan (as recited in claim 6).  

Nakanishi discloses all the limitations discussed above but does not explicitly disclose the presence of bentonite as recited in claim 1.  
 Nakatani discloses a grease composition comprising a base oil to which is added up to 10 to 90 wt% of 23 wt% of an organic bentonite thickener (as recited in claims 1, 4 and 8) and additional additives (see Abstract and Tables/Examples).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thickener of Nakatani in the composition of Nakanishi in order to enhance the rust protection and lubricating life of the composition (Para. [0333] of Nakatani).    

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.       Claims 1 and 3-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,829,711. Although the conflicting claims are not identical, they are not patentably distinct from each other. 

  
Response to Arguments
9.	Applicants’ arguments filed 1/18/2022 regarding claims 1 and 3-9 have been fully considered and are not persuasive.   
Applicants argue that the combination of references discussed above is improper as Nakatani (secondary reference) discloses the presence of organic bentonite as a second thickener that must be combined with a fluoro resin thickener.  This in itself does not overcome the rejection.  The claims use the transitional phrase “comprising” which is open-ended and allows for the inclusion of additional additive compounds.  The examiner is not asserting the fluoro resin thickener is hydrophilic this compound was disclosed in the primary reference, Nakanishi.  Applicants also allege that Nakatani does not disclose any benefit from adding the organic bentonite thickener.  This argument is also not persuasive.  Firstly, organic bentonite is a well-known thickener in lubricant and grease compositions, and as such is referred to as a “thickener” in the reference.  Secondly, paragraph 0333 of Nakatani explicitly discloses why one of ordinary skill in the art at the time of the invention would look to combine Nakanishi with Nakatani as the paragraph explicitly discloses enhanced rust protection and lubricating life as reasons to add organic bentonite to a lubricant composition.  The fact that this is 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771